Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 02/01/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to the claims overcome the previous statutory double patenting rejection and thus said rejection is hereby withdrawn.
The amendments to the claims give cause for the previous objections to claims 2-17 to be hereby withdrawn.
The amendment to claim 19 gives cause for the previous 35 U.S.C. 101 rejection of claim 19 to be hereby withdrawn.
As per independent claims 1 and 18, generally, the prior art of record, United States Patent No. US 6970935 B1to Maes which shows conversational networking via transport, coding and control conversational protocols; United States Patent Application Publication No. US 20140223462 A1 to Aimone et al. which shows a system and method for enhancing content using brain-state data; and United States Patent Application Publication No. US 20180165466 A1 to Rad et al. which shows systems and methods for secure file transmission and cloud storage, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the predetermined relationship is satisfied within an updated set of updated Fourier coefficients if the predetermined relationship is between each first set of the first Fourier coefficients is satisfied, wherein each of the updated sets of updated Fourier coefficients corresponds to at least one of the share sets of the updated internal state, wherein the processor circuit is arranged to apply an output operator to the first internal state so as to derive the output data, wherein the output operator maps a set of shares to the data element it represents plus a distortion, wherein the distortion is zero if the first Fourier coefficients satisfies the predetermined relationship and the distortion depends on the first Fourier coefficients”; claim 18: “wherein the predetermined relationship is satisfied within an updated set of updated Fourier coefficients if the predetermined relationship is between each first set of the first Fourier coefficients is satisfied, wherein each of the updated sets of updated Fourier coefficients corresponds to at least one of the share sets of the updated internal state, applying an output operator to the final internal state to so as derive the output data, wherein the output operator maps a set of shares to the data element it represents plus a distortion, wherein the distortion is zero if the first Fourier coefficients satisfies the predetermined relationship and the distortion depends on the first Fourier coefficients”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/EP2018/063414 with International Filing Date: 05/22/2018, which claims foreign priority to 17172743.1, filed 05/24/2017.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431